Citation Nr: 0614907	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  05-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for status post 
coccidiomycosis meningitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from December 1964 to December 
1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
above VA Regional Office (RO) which denied service connection 
for several claims, including status post coccidiomycosis 
meningitis.  The veteran appealed only that claim.  

The Board notes that, in a separate rating action of December 
2004, the RO had denied service connection for diabetes 
mellitus type II, and the veteran had filed a Notice of 
Disagreement in January 2005.  However, in a September 2005 
rating decision, the RO granted service connection for 
diabetes mellitus Type II, and a 20 percent evaluation was 
assigned.  The veteran has not subsequently pursued an appeal 
as to that claim.

The present appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

In the veteran's October 2005 substantive appeal, he had 
requested a Board hearing to be held in Washington DC.  The 
veteran was notified in correspondence from the Board dated 
in March 2006 that his requested hearing was scheduled for 
late May 2006.  

In April 2006, the veteran asked for postponement of that 
hearing, and requested that a Board hearing be rescheduled at 
his local RO in Los Angeles, CA, instead of in Washington DC.  
The veteran sent a follow-up letter making the same request 
in May 2006.  See 38 C.F.R. § 20.703 (2005).

Inasmuch as the appellant's updated hearing request was made 
fairly recently, he has not yet been scheduled for his 
requested hearing.  Considerations of due process mandate 
that the Board may not proceed with review of the claim on 
appeal without affording the appellant an opportunity for the 
requested Board hearing to be scheduled at his local RO.  
Therefore, a remand is required for the scheduling of a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a) (2005).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing to be held at his 
local RO in Los Angeles, CA, before a 
Veterans Law Judge, as the docket 
permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



